UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
JAVIER HERNANDEZ-JUAREZ, a/k/a
Ramon Ache Figueroa-Juarez, a/k/a                No. 02-4849
Javier Hernandez, a/k/a Javier
Sabier Hernandez, a/k/a Ramon
Figueroa-Juarez,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-02-168)

                      Submitted: March 19, 2003

                      Decided: March 31, 2003

    Before LUTTIG, TRAXLER, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen III, Federal Public Defender, Gregory Davis, Assistant
Federal Public Defender, Greensboro, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, Angela H. Miller,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.
2                UNITED STATES v. HERNANDEZ-JUAREZ
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Javier Hernandez-Juarez, a native and citizen of Mexico, appeals
his conviction and 95-month sentence after pleading guilty pursuant
to a written plea agreement to illegally reentering the United States
after having been previously deported subsequent to a conviction for
an aggravated felony. His attorney has filed a brief pursuant to Anders
v. California, 386 U.S. 738 (1967), stating that there are no meritori-
ous issues for appeal but raising the issue of whether the district court
abused its discretion in sentencing Hernandez-Juarez to the high end
of the sentencing guidelines range. Although notified by both this
court and his attorney of his right to file a pro se supplemental brief,
Hernandez-Juarez failed to file such a brief. Finding no reversible
error, we affirm.

   The district court adopted Hernandez-Juarez’s presentence report
("PSR"), which properly calculated both Hernandez-Juarez’s base
offense level and his criminal history. The PSR calculated a sentenc-
ing guidelines range of 77-96 months, and the court sentenced
Hernandez-Juarez to a 95-month term of imprisonment. A defendant
may not challenge on appeal the district court’s discretionary decision
to impose sentence at a particular point within a properly calculated
guidelines range. United States v. Jones, 18 F.3d 1145, 1151 (4th Cir.
1994); United States v. Porter, 909 F.2d 789, 794-95 (4th Cir. 1990).
Hernandez-Juarez’s claim that the district court abused its discretion
in sentencing him to a 95-month term of imprisonment thus fails.
Hernandez-Juarez raises no other issue on appeal.

   We have examined the entire record in this case in accordance with
the requirements of Anders and find no meritorious issues for appeal.
Accordingly, we affirm Hernandez-Juarez’s conviction and sentence.
This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
                UNITED STATES v. HERNANDEZ-JUAREZ                  3
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                        AFFIRMED